Citation Nr: 0932317	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-24 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for diabetic 
retinopathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO, in pertinent part, 
continued a noncompensable evaluation for service connected 
diabetic retinopathy.  

A February 2006 rating decision granted an increased 
evaluation of 10 percent for diabetic retinopathy, effective 
February 25, 2005.  Despite the grant of this increased 
evaluation, the Veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation and his claim remains 
in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In July 2007 the Veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In October 2007, the Board remanded the claim for an 
increased evaluation for diabetic retinopathy to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing additional 
development, the AMC returned the case to the Board for 
further appellate consideration.  
 
In May 2009, the Veteran submitted medical evidence pertinent 
to the claim on appeal.  This evidence was not considered in 
the May 2009 supplemental statement of the case (SSOC); 
however, in his May 2009 IHP, the Veteran's representative 
waived initial agency of original jurisdiction (AOJ) 
consideration of the evidence.  Accordingly, this evidence is 
accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2008).  

As a final preliminary matter, the Board notes that, in the 
October 2007 remand, the Board pointed out that, in July 
2007, the Veteran filed claims for service connection for a 
heart condition secondary to service connected diabetes 
mellitus and an increased evaluation for bilateral neuropathy 
of the lower extremities.  As these matters had not been 
adjudicated, they were referred to the RO for appropriate 
action.  There is no indication that the RO has adjudicated 
these claims.  As such, they are, again, referred to the RO 
for appropriate action.  Additionally, in his July 2009 
Informal Hearing Presentation (IHP), the Veteran's 
representative asserted that the Veteran's back condition 
should be service connected as secondary to his service 
connected pes planus.  The Board notes that service 
connection was granted for osteomyelitis of the lumbar spine 
in a June 1976 rating decision, and there is no indication 
that the Veteran has been granted service connection for pes 
planus.  Thus, it is not clear whether the Veteran's 
representative is raising a claim for service connection for 
pes planus, or for a disability of the spine other than 
osteomyelitis.  Accordingly, this matter is also referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to September 28, 2005, the Veteran's corrected 
visual acuity was no worse than 20/30 in the right eye and 
20/60 in the left eye, with no evidence of visual field 
defect, but with continued evidence of active pathology.  

2.  On September 28, 2005, the Veteran's corrected visual 
acuity was 20/30 in the right eye and 20/200 in the left eye; 
the medical evidence since September 28 2005 reflects 
continued evidence of active pathology.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 20 percent rating for diabetic 
retinopathy, for the period from February 25, 2005 to 
September 28, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.25, 4.75, 4.76, 4.83, 4.84a, Diagnostic Codes (DCs) 6006, 
6079 (2008).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 30 percent rating for diabetic 
retinopathy, from September 28, 2005, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.25, 4.75, 4.76, 4.83, 4.84a, DCs 6006, 
6077 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the decision of the United Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
held that, in rating cases, VA must notify the claimant that, 
to substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2005 pre-rating letter and a 
February 2008 post-rating letter, the RO/AMC provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for an increased rating for 
diabetic retinopathy, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  These 
letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The February 2008 letter also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The June 2005 rating decision reflects the 
initial adjudication of the claim after issuance of the March 
2005 letter.  After issuance of the February 2008 letter, and 
opportunity for the Veteran to respond, the May 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
notes that the February 2008 notice letter, which informed 
the Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating and explained 
how disability ratings are determined, and the May 2006 SOC, 
which included DC 6006, and described rating based on 
examination of visual acuity and the visual field, pursuant 
to 38 C.F.R. §§ 4.75 and 4.76, satisfies the notice 
requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, in a March 
2005 statement, the Veteran reported that he had to use a 
large magnifying glass to read printed materials.  During 
private treatment in January 2007, the Veteran reported that 
it was hard to see the television.  He added that he tried 
not to drive at night anymore because the glare from the 
headlights of other cars made it difficult to see which lanes 
the cars were in.  He also indicated that he was having 
difficulty seeing his computer at work.  During the July 2007 
hearing, the Veteran reported that he could not see anything 
or read anything out of his left eye.  He added that there 
was a day-to-day decrease in what he could do.  For example, 
he stated that he had to have his wife shine a flashlight in 
his garage so he could see what he was doing while changing 
the battery cable on his lawnmower.  He added that he was 
laughed at at work because people could tell when he was 
trying to get in, as he had difficulty with shadows or a 
recess, such as when putting a key in a door.  The Veteran 
stated that his loss of vision was embarrassing.  His wife 
testified that she had to make sure to leave a light on while 
the Veteran slept.  She added that she had to leave the 
furniture just as it was, in case the Veteran got up in the 
middle of the night.  She also stated that she did most of 
the driving because the Veteran could not drive at night at 
all, or when it was raining.  In an April 2008 statement, the 
Veteran reported that he tried to avoid situations where he 
would have to drive at night, and recently turned down a 
promotion and salary increase, because it would include a lot 
more computer work, and he really struggled to read a 
computer screen.  He also submitted an April 2008 letter from 
his employer, verifying that he was recently offered a 
promotion, but turned it down because it involved a lot of 
computer work.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vasquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
Veteran's statements regarding the effects of his diabetic 
retinopathy on his employment and daily life, the Board finds 
that the record also indicates that the Veteran has 
demonstrated that he has actual knowledge of the information 
and evidence needed to establish an increased evaluation.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of May 2005 and 
April 2009 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
July 2007 hearing, along with various statements submitted by 
the Veteran and his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

The Board has considered the fact that, in the October 2007 
remand, the RO/AMC was instructed to schedule the Veteran for 
a VA examination by a specialist to determine the current 
level of impairment due to the service connected diabetic 
retinopathy.  The Board instructed that the examination 
report should include measurement of the field of vision.  In 
his July 2009 IHP, the Veteran's representative noted that no 
formal field of vision testing was performed.  However, 
review of the April 2009 VA examination report reflects that 
the examiner specifically indicated that there was no visual 
field defect.  Accordingly, the Board finds that further 
field of vision testing, including measurement of the field 
of vision, is not required.  In light of the finding of no 
visual field defect on VA examination in April 2009, the 
Board finds that, the RO/AMC substantially complied with the 
October 2007 remand directives and no further action in this 
regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for the disability at 
issue.

Historically, the Veteran was initially granted service 
connection for diabetic retinopathy, evaluated as 
noncompensable, pursuant to Diagnostic Code 6079, effective 
July 9, 2001, in a July 2002 rating decision.  The Veteran 
filed his current claim for an increased rating in February 
2005.  In the February 2006 rating decision, the RO granted a 
10 percent rating, pursuant to Diagnostic Code 6006-6079, 
effective February 25, 2005 (the date of his claim for an 
increased rating).    

Diagnostic Code 6006 rates retinitis as a disease of the eye 
and provides evaluations from 10 to 100 percent on the basis 
of impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuation of active pathology.  
A minimum evaluation of 10 percent is to be assigned during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.  

The rating schedule recognizes that a veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.  

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  38 C.F.R. § 4.76.  

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost. This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a.  

During the pendency of the appeal, VA amended its regulations 
for rating disabilities of the eye.  See 73 Fed. Reg. 66,543 
(Nov. 10, 2008).  It is indicated in the Federal Register 
that these amendments shall apply to all applications for 
benefits received by VA on or after December 10, 2008.  As 
the Veteran's claim for an increased rating of his diabetic 
retinopathy was received many years prior to December 10, 
2008, the amended provisions are not for application in this 
case. 

The Board notes that, where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of 
a service connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  

A.  Prior to September 28, 2005

During the period in question, the Veteran received private 
treatment and was afforded a VA eye examination.  

Records of private treatment reflect corrected visual acuity 
of 20/30 in the right eye and 20/50 in the left eye in 
February 2005.  The diagnoses were nonproliferative diabetic 
retinopathy in each eye, stable; macular edema in the right 
eye, stable; posterior vitreous detachment in each eye; 
central retinal artery versus atrophic hole, right eye; 
cataracts, in each eye; and new cotton spot macular edema, 
left eye.  Subsequently, the Veteran underwent grid/focal 
laser eye surgery on the left eye on February 4, 2005.  
Visual acuity with correction on that date was 20/25 in the 
right eye and 20/50+3 in the left eye.    

The Veteran was afforded a VA eye examination in May 2005.  
He gave a history of having laser surgery in both eyes for 
diabetic retinopathy, and added that he had a nail in his 
right eye many years earlier, for which he also had eye 
surgery.  Best corrected visual acuity on examination was 
20/25 in the right eye and 20/50 in the left eye.  With 
refraction and near correction, visual acuity was refracted 
to 20/25 in the left eye.  There was no afferent papillary 
defect and visual fields were full to confrontation.  
Motility examination and intraocular pressures were within 
normal limits.  Anterior segment examination revealed early 
nuclear sclerotic cataracts as well as a small scar on the 
cornea of his right eye, indicating a traumatic injury.  The 
Veteran also had some early nuclear sclerotic changes.  A 
dilated fundus examination revealed dot-blot hemorrhages 
scattered towards the posterior pole.  The Veteran also had 
focal laser scars in both of his maculas with persistent 
cotton-spot macular edema and clinically significant macular 
edema present in his left eye.  

The impression following examination was nonproliferative 
diabetic retinopathy with a history of clinically significant 
macular edema for which the Veteran had focal laser surgery 
by an outside ophthalmologist.  The examiner commented that 
the Veteran continued to have some mild amount of clinically 
significant macular edema, which was affecting his vision in 
his left eye; however, he opined that the Veteran should be 
able to function with his current vision.  The examiner added 
that the slight decrease in vision might be related to 
diabetes, but added that it was also possible that it was at 
least as likely related to his cataracts, stating that both 
played a role in decreasing the Veteran's visual acuity.  

Records of private treatment dated in May 2005 reflect 
corrected visual acuity 20/30 in the right eye and 20/60 in 
the left eye.  Later in May 2005, the Veteran underwent 
grid/focal laser surgery in the left eye.  Visual acuity 
without correction was 20/25 in the right eye and 20/60 in 
the left eye.  

As an initial matter, the Board notes that the medical 
evidence during the period in question reflects several 
diagnoses in regard to the Veteran's eyes.  Neither the 
Veteran's private physician, nor the VA examiner, 
distinguished between symptoms attributable to the Veteran's 
service-connected diabetic retinopathy and the other 
diagnoses rendered, rather, the VA examiner specifically 
stated that both the Veteran's diabetic retinopathy and 
cataracts played a role in decreasing his visual acuity.  As 
such, the Veteran's symptomatology will be considered related 
to his service-connected diabetic retinopathy.  See 
Mittleider, 11 Vet. App. 181.  

The highest level of impaired vision during this period is 
20/30 in the right eye and 20/60 in the left.  As Table V 
does not include acuity of either 20/30 or 20/60, the Veteran 
will be rated as able to read at the next scheduled step in 
each eye, that is, 20/40 and 20/70.  38 C.F.R. § 4.83.  
Combining these findings under Table V yields a 10 percent 
evaluation under DC 6079.  

The Board recognizes that the Veteran's private physician did 
not specifically indicate whether the aforementioned 
corrected visual acuity was for near or distance; however, 
the Board notes that assignment of a 10 percent rating is 
consistent with the findings on VA examination in May 2005.  
In this regard, corrected visual acuity on that date was 
20/25 in the right eye and 20/50 in the left eye.  Although 
the VA examiner also did not specify that this was best 
corrected visual acuity for distance, such is implied, as the 
examiner went on to describe visual acuity in the left eye as 
20/25 with near correction.  As acuity of 20/25 is not 
included in Table V, the Veteran will be rated as able to 
read at 20/40.  Combining visual acuity of 20/40 with 20/50 
also yields a 10 percent evaluation under DC 6079.  As the 
evidence does not demonstrate impairment greater than visual 
acuity of 20/30 and 20/60 prior to September 28, 2005, 
entitlement to a higher evaluation on the basis of impairment 
of visual acuity is not warranted.  38 C.F.R. § 4.84a, DCs 
6071-6079.

In addition, the pertinent medical evidence during the period 
in question reflects ongoing findings of and treatment for 
diabetic retinopathy.  As such, and resolving any doubt in 
the Veteran's favor the Board finds that active pathology is 
demonstrated.  Combining the 10 percent evaluation for 
impaired visual acuity under DC 6079 with the 10 percent 
evaluation for continuance of active pathology under DC 6006 
yields a combined rating of 20 percent for the Veteran's 
diabetic retinopathy during the period prior to September 28, 
2005.  38 C.F.R. §§ 4.25, 4.84a, DCs 6006, 6079.

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that, prior to September 28, 2005, the 
criteria for a 20 percent evaluation are met. 

While the evidence indicates that an increased evaluation of 
20 percent is warranted, the criteria for an evaluation in 
excess of 20 percent are not met prior to September 28, 2005.  
In this regard, the medical evidence for this period does not 
include findings of field of vision loss as described in 38 
C.F.R. § 4.76 and so evaluation on the basis of loss of field 
of vision is not warranted.  38 C.F.R. § 4.84a, DC 6080.  
Rather, the Veteran's central visual field has consistently 
been described as full during private treatment, and the May 
2005 VA examiner indicated that visual fields were full to 
confrontation.  

Evaluations in excess of 20 percent are also available under 
the diagnostic codes evaluating tuberculosis of the eye, 
glaucoma, malignant new growths of the eyeball, active 
chronic trachomatous conjunctivitis, and aphakia, however, 
none of these conditions have been demonstrated in the record 
during this period and, thus, a higher evaluation under any 
of the diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.84a, DCs 6010, 6012, 6014, 6017, 
6029.

Based on the foregoing, the Board finds that the criteria for 
a 20 percent, but no higher, schedular evaluation for the 
Veteran's diabetic retinopathy are met for the period from 
the date of his claim for an increased rating, February 25, 
2005, to September 28, 2005.    

B.  Since September 28, 2005

The Veteran presented for follow-up treatment, after his May 
2005 left eye laser surgery, on September 28, 2005.  He 
complained of changes in his visual acuity.  Corrected visual 
acuity was 20/30+2 in the right eye and 20/200 in the left 
eye.  Later in September 2005, the Veteran again underwent 
grid/focal laser surgery in the left eye.  Corrected visual 
acuity on the date of that procedure was 20/30 in the right 
eye and 20/200 in the left eye.  In October 2005, corrected 
visual acuity was 20/25 in the right eye and 20/200 in the 
left eye.  During treatment in January 2006, corrected visual 
acuity was 20/25 in the right eye and 20/400 in the left eye.  
During treatment in March 2006, corrected visual acuity was 
20/25 in the right eye and 20/100 in the left eye.  In a 
March 2006 letter, the Veteran's physician indicated that the 
impression following ophthalmic examination was status post 
macular laser treatment, left eye, for clinically significant 
diabetic macular edema (September 2005); non-proliferative 
diabetic retinopathy, right eye; early proliferative diabetic 
retinopathy, left eye; and mild cataracts, each eye.  The 
physician added that the Veteran's best corrected visual 
acuities were 20/25 in the right eye and 20/100 in the left 
eye.  He added that visual acuity in the left eye was likely 
limited by significant diabetic macular edema.  

In June 2006, the Veteran's visual acuity with correction was 
20/30 in the right eye and 20/100 in the left eye.  Later 
that month, visual acuity without correction was 20/25 in the 
right eye and 20/200 in the left eye.  Visual acuity with 
correction was the same.  In October 2006, corrected visual 
acuity was 20/30 in the right eye and 20/200 in the left eye.  
In December 2006, corrected visual acuity was 20/40 in the 
right eye and 20/200 in the left eye.  In January 2007, 
visual acuity without correction was 20/40 in the right eye 
and 20/200 in the left eye.  Visual acuity with correction 
was 20/25 in the right eye and 20/200 in the left eye.  In 
February 2007, corrected visual acuity was 20/30 and 20/200.  
In April 2007, corrected visual acuity was 20/25 in the right 
eye and 20/200 in the left eye.  In June 2007, corrected 
visual acuity was 20/20- in the right eye and 20/200 in the 
left eye.  

During VA examination to evaluate his service-connected 
diabetes mellitus in December 2006, the Veteran had right eye 
vision of 20/20 and left eye vision of 20/200.  The Veteran 
reported that he could not see or read from the left eye.  
The pertinent diagnosis was impaired vision and cataract in 
both eyes.  The physician commented that he could not rule 
out the possibility of diabetic retinopathy.  

During the July 2007 hearing, the Veteran testified that his 
left eye vision had a dead spot in the middle, and was 
shadowy on both sides.  

Records of private treatment from August 2007 to April 2009 
reflect ongoing treatment for diabetic retinopathy.  The 
Veteran underwent diabetic ophthalmic examinations in August 
2007 and February 2008.  The impression following each 
examination was moderate non-proliferative diabetic 
retinopathy, in each eye, and macular edema in each eye.  
Corrected visual acuity was 20/25 in the right eye and 20/200 
in the left eye.  Corrected visual acuity during treatment in 
July and August 2008 was 20/25 in the right eye and 20/200 in 
the left eye.  In September 2008, visual acuity without 
correction was 20/80 in the right eye and 20/200 in the left 
eye.  Visual acuity with correction was 20/50 in the right 
eye and 20/200 in the left eye.  

The Veteran underwent pars plana vitrectomy membrane peeling 
prophylactic cryopexy of the left eye in September 2008.  The 
Veteran presented with complaints of metal shavings flying 
into his eye three days following surgery.  Corrected visual 
acuity on that date was 20/25 in the right eye and 20/CF in 
the left eye.  Three days later, corrected visual acuity was 
20/20 in the right eye and 20/400 in the left eye.  Later in 
September and also in October 2008, corrected visual acuity 
was 20/25 in the right eye and 20/200 in the left eye.  Later 
in October 2008, the Veteran reported that his left eye 
suddenly became very blurry, like there was a cloud over it.  
He added that this had cleared slightly.  Corrected visual 
acuity was 20/30 in the right eye and 20/CF in the left eye.   
By the end of October the Veteran reported that his left eye 
was doing great.  Corrected visual acuity was 20/20 in the 
right eye and 20/400 in the left eye.  

In November 2008, the Veteran underwent laser surgery in the 
left eye for proliferative diabetic retinopathy with 
neovascularization.  Corrected visual acuity was 20/30 in the 
right eye and 20/200 in the left eye.  Corrected visual 
acuity remained the same during treatment the following 
month.  In February and April 2009, corrected visual acuity 
was 20/25 in the right eye and 20/200 in the left eye.  

The Veteran's eyes were most recently evaluated during VA 
examination in April 2009.  The Veteran gave a history of 
diabetic retinopathy since 1995 and diabetic macular edema 
since 1997.  He indicated that he had had multiple retinal 
laser treatments in both eyes since that time and had retinal 
surgery for persistent diabetic macular edema in the left eye 
in September 2008, with and additional retinal laser 
treatment following that surgery.  The Veteran also gave a 
history of hypertensive retinopathy since June 2008 and 
cataracts since 1995.  The examiner noted that the Veteran 
underwent cataract extraction and pars plana vitrectomy 
membrane peeling cryopexy, left eye, in September 2008.  The 
Veteran described his history of eye trauma, specifically, 
having a nail hit his right eye approximately 26 years 
earlier, but denied any history of eye neoplasm.  He denied 
pain in the right eye, but described pain in the left eye.  
He denied visual symptoms in the right eye, but described 
blurring and floaters in the left eye.  The Veteran denied 
any periods of incapacitation due to eye disease and denied a 
history of congestive or inflammatory glaucoma.  

On physical examination, central visual acuity was not worse 
than 5/200.  There was no keratoconus, nor were there more 
than 4 diopters of spherical correction between the eyes.  
Examination of the right eye revealed uncorrected distance 
vision 20/40, corrected distance vision 20/25, uncorrected 
near vision 20/70, and corrected near vision 20/25.  
Examination of the left eye revealed uncorrected and 
corrected distance vision 20/200, uncorrected near vision 
20/400, and corrected near vision 20/200.  There was no 
strabismus or diplopia on muscle function examination.  Slit 
lamp examination revealed clear sclera/conjunctiva in the 
right eye, with 1+ injection in the left eye.  There was a 
stromal scar temporally on the right eye, and a suture 
temporally on the left eye.  The anterior chamber was deep 
and quiet in each eye.  The iris was flat in each eye.  
Examination of the lens revealed a cataract in the right eye 
and posterior chamber intraocular lens in the left eye.  The 
examiner noted that the right eye lens had not been removed, 
but the left eye lens had been removed, and that the lens 
replacement was present.  

Fundoscopic examination revealed sclerosis of the vessels of 
each eye, with laser scars, dot-blot hemorrhages, and 
microaneurysms of the left more than the right eye.  There 
was thickening of the macula of the left eye.  In regard to 
the visual field examination, the examiner indicated that 
there was no visual field defect.  There was also no 
homonymous hemianopsia, or scotoma.  While accommodation was 
abnormal, the examiner noted that it was appropriate for age, 
and added that the Veteran was status-post cataract 
extraction, left eye.  

The diagnoses were right eye cataract; left eye pseudophakia; 
diabetes with moderate non-proliferative diabetic 
retinopathy, both eyes, and left eye diabetic macular edema; 
hypertension with grade I hypertensive retinopathy, both 
eyes; glaucoma suspect, both eyes; and corneal scar, right 
eye, secondary to trauma approximately 26 years earlier.  The 
examiner indicated that she could not resolve the issue as to 
whether cataracts or pseudophakia were caused by diabetes 
without resort to mere speculation.  She added that glaucoma 
suspect and the right eye corneal scar were not caused by or 
a result of diabetes.  The examiner concluded by stating that 
the Veteran's eye disease was currently active, and that the 
residuals of eye disease were decreased visual acuity.  

Initially, the Board notes that, the most recent VA 
examination reflects several diagnoses in regard to the eyes.  
While the April 2009 VA examiner stated that glaucoma suspect 
and the right eye corneal scar were not caused by or a result 
of diabetes, she also stated that she could not resolve the 
issue as to whether cataracts or pseudophakia were caused by 
diabetes without resort to mere speculation.  Moreover, the 
examiner did not distinguish between symptoms attributable to 
the Veteran's service-connected diabetic retinopathy and the 
other diagnoses rendered on examination.  As such, the 
Veteran's symptomatology will be considered related to his 
service-connected diabetic retinopathy.  See Mittleider, 11 
Vet. App. 181.  

Corrected visual acuity during private treatment on September 
28, 2005 was 20/30+2 in the right eye and 20/200 in the left 
eye.  As Table V does not include acuity of 20/30, the 
Veteran will be rated as able to read at the next scheduled 
step in the right eye, that is, 20/40.  38 C.F.R. § 4.83.  
Combining visual acuity of 20/40 and 20/200 under Table V 
yields a 20 percent evaluation under DC 6077.  

As discussed in regard to the records of treatment dated 
prior to September 28, 2005, the Board recognizes that the 
Veteran's private physician did not specifically indicate 
whether the aforementioned corrected visual acuity was for 
near or distance; however, the Board notes that assignment of 
a 20 percent rating is consistent with the findings on VA 
examination in April 2009, and the majority of the findings 
during private treatment during the period in question.  In 
this regard, corrected visual acuity for distance on VA 
examination in April 2009 was 20/25 in the right eye and 
20/200 in the left eye.  Combining the Veteran's visual 
acuity in each eye, as described by the April 2009 VA 
examiner, under Table V, yields a 20 percent evaluation under 
DC 6077.  See 38 C.F.R. §§ 4.83, 4.84a, DC 6077.  

The Board has considered the fact that, corrected visual 
acuity was 20/25 in the right eye and 20/400 in the left eye 
in January 2006; however, such visual acuity is also 
consistent with a 20 percent rating under DC 6077.  In this 
regard, as there is no acuity of 20/400 in Table V, the 
Veteran is rated as having acuity at 15/200.  Combining the 
Veteran's visual acuity during treatment in January 2006, 
under Table V, thus also yields a 20 percent evaluation under 
DC 6077.  See 38 C.F.R. §§ 4.83, 4.84a, DC 6077.  

The Board also recognizes that the Veteran's corrected visual 
acuity was 20/50 in the right eye and 20/200 in the left eye 
and 20/25 in the right eye and 20/CF (count fingers) in the 
left eye in September 2008, and was 20/30 in the right eye 
and 20/CF in the left eye in October 2008, suggesting greater 
impairment of visual acuity than that contemplated in DC 
6077.  However, the Board also notes that, during the same 
two months, corrected visual acuity was also described as 
20/20 in the right eye and 20/400 in the left eye and 20/25 
in the right eye and 20/200 in the left eye, (which, as 
discussed above, is consistent with the 20 percent evaluation 
currently assigned pursuant to DC 6077).  Moreover, 
subsequent medical records have reflected corrected visual 
acuity ranging from 20/25 to 20/30 in the right eye, and have 
consistently reflected corrected visual acuity of 20/200 in 
the left eye.  As such, an evaluation in excess of 20 percent 
on the basis of impairment of visual acuity is not warranted.  

In addition, the pertinent medical evidence during the period 
in question reflects ongoing findings of and treatment for 
diabetic retinopathy.  On VA examination in April 2009, the 
examiner specifically opined that the Veteran's eye disease 
was currently active.  Combining the 20 percent evaluation 
for impaired visual acuity under DC 6077 with the 10 percent 
evaluation for continuance of active pathology under DC 6006 
yields a combined rating of 30 percent for the Veteran's 
diabetic retinopathy during the period since September 28, 
2005.  38 C.F.R. §§ 4.25, 4.84a, DCs 6006, 6077.

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that, effective September 28, 2005, 
the criteria for a 30 percent evaluation are met. 

While the evidence indicates that an increased evaluation of 
30 percent is warranted, the Board finds that the evidence 
does not demonstrate that an evaluation in excess of 30 
percent is warranted.  In this regard, the medical evidence 
since September 28, 2005 has consistently reflected central 
visual field to be full in each eye.  On VA examination in 
April 2009, the examiner specifically noted that there was no 
visual field defect.  Accordingly, evaluation on the basis of 
loss of field of vision is not warranted.  38 C.F.R. § 4.84a, 
DC 6080.  

Evaluations in excess of 30 percent are also available under 
the diagnostic codes evaluating tuberculosis of the eye, 
glaucoma, and malignant new growths of the eyeball, however, 
none of these conditions have been demonstrated in the record 
during this period and, thus, a higher evaluation under any 
of the diagnostic codes evaluating these disabilities is not 
warranted. 38 C.F.R. § 4.84a, DCs 6010, 6012, 6014.

Based on the foregoing, the Board finds that the criteria for 
a 30 percent, but no higher, schedular rating for the 
Veteran's diabetic retinopathy are met, effective September 
28, 2005.    

C.  Both Periods 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the claim for increase, the Veteran's service-
connected diabetic retinopathy has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular  
basis.  See 38 C.F.R. § 3.321(b).  

In this regard, the Board notes that the Veteran's diabetic 
retinopathy, alone, has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in any assigned rating.  In this regard, during 
the April 2009 VA examination, the Veteran reported that his 
usual occupation was as a scrap metal buyer and that, while 
he had not been employed since March 2009, he indicated that 
the reason for his unemployment was because he was looking 
for a job.  While the VA examiner opined that the Veteran's 
diabetic retinopathy prevented driving, she also opined that 
this disability had no effect on shopping, exercise, feeding, 
bathing, dressing, toileting or grooming, and had only a 
moderate effect on chores, sports, recreation and traveling.  
There is no objective evidence that the disability has 
warranted frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, a 20 percent evaluation, but 
no higher, for the Veteran's service connected diabetic 
retinopathy, is warranted from February 25, 2005 to September 
28, 2005, and a 30 percent evaluation, but no higher, is 
warranted effective September 28, 2005.  

The Board has resolved reasonable doubt the Veteran's favor 
in determining that a 20 percent evaluation is warranted 
prior to September 28, 2005, and a 30 percent evaluation is 
warranted effective that date, but finds that the 
preponderance of the evidence is against assignment of an 
evaluation greater than 20 percent prior to September 28, 
2005, or an evaluation greater than 30 percent after that 
date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent evaluation for diabetic retinopathy, for the 
period from February 25, 2005 to September 28, 2005, is 
granted, subject to the legal authority governing the payment 
of VA compensation.  

A 30 percent evaluation for diabetic retinopathy, effective 
September 28, 2005, is granted, subject to the legal 
authority governing the payment of VA compensation.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


